DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/argument filed 03/11/2021. Claims 1-3, 6, 8, 11-13, and 16-18 have been amended, claims 21-22 have been newly added, and claims 9-10 have been cancelled. Accordingly, claims 1-8, 11-22 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 lines 4-5 recite “based on historical traversal times” while claim 1 line 2 recites 
“based on historical traversal time data”. It is unclear to the examiner if the historical traversal times in claim 3 refers to the same historical traversal time data as recited in claim 1. The 
Claims 4, 14, and 19 recite a “time epoch” and it is unclear to the examiner what comprises a time epoch. It is not clear if it consist of an elapsed time, a time remaining, or as a time interval. The examiner will interpret a “time epoch” as a time interval in the recited claims.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent on a rejected claim 4 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 11-12, and 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. US20130113655 A1 (henceforth Shen) in view of Wang et al. Wang) and Shen et al. US20150312863A1 (henceforth Hongrui Shen)

Regarding claim 1,
Shen discloses:
 determining a sampling rate for a location sensor of a vehicle traveling the road segment based on a distance or a time to a destination location, and dynamically configuring the location sensor to operate to collect location data using the sampling rate.
(In para 0021, “Aspects of this disclosure are directed to performing a localization operation at a time based on a distance from a current location to a destination target. The device may obtain the current location from a localization operation, calculate an interval defining a sampling period for performing a next localization operation, and perform the next localization operation after the interval has expired. The interval may be calculated based on a velocity and the distance from the current location to the destination target.” The interval defining a sampling period (i.e. the sampling rate) is calculated based on a velocity and the distance from the current location to the destination target. Since the sampling period is calculated based on velocity and distance to the destination, then it is inherent for the sampling period to be calculated based on an estimated time of arrival, since an estimated time of arrival is calculated using the vehicle’s speed and the distance to the destination.

In para 0024, “The techniques described below may allow for adaptive adjustment of a time for performing a localization operation. For example, when the device is farther away from a destination target the localization operation may be performed less frequently than when the device is near the destination target.” When the device is father away from the destination, the localization operation (i.e. collecting location samples) is performed less frequently, and therefore, the location sensor is configured to collect location data less frequently (i.e. lower sampling rate) when the distance to the destination is greater.)
	
Shen discloses performing the localization operation less frequently when the device is farther away from a destination target than when the device is near the destination target but does not explicitly disclose calculating an estimated time of arrival at an end node of a road segment from a beginning node of the road segment based on historical traversal time data for the road segment. However, Wang teaches:
calculating an estimated time of arrival at an end node of a road segment from a beginning node of the road segment based on historical traversal time data for the road segment
(In para 0014, “The traffic modeling module 14 may utilize real-time data and/or historical data to estimate the traffic speed on the travel route via the traffic speed function. The ETA module 16 may then compare the estimated traffic 

Furthermore in para 0014, “The estimated time of arrival from the current location to the destination on the travel route may be calculated by dividing the remaining distance on the travel route into smaller road segments and intersections, estimating the travel time on each road segment by comparing the distance of the road segment to the estimated speed on each road segment, estimating the travel time through each intersection (which may be an expected waiting time or delay at each intersection), and then determining the sum of the estimating travel times through each road segment and intersection on the travel route.”. The estimated time of arrival is calculated for each road segment (i.e. from a beginning node to an end node) based on the estimated traffic speed from historical data.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen to incorporate the teachings of Wang to include calculating an estimated time of arrival at an end node of a road segment from a beginning node of the road segment based on historical traversal time data for the road segment. Shen discloses determining a sampling rate for a location sensor of a vehicle traveling 

Shen does not disclose determining a sampling rate for a location sensor of a vehicle traveling the road segment based on geometry information of the road segment;
However, Hongrui Shen teaches:
 determining a sampling rate for a location sensor of a vehicle traveling the road segment based on geometry information of the road segment;
(In para 0038, “Further, once the user and/or the navigation module 119 select a route, the navigation module 119 may determine various information available for the selected route…In one embodiment, a checkpoint location may be a point along the route where the user may be able to take one or more actions, for example, take an exit off a freeway, or make a right/left turn onto another road, or make a U-turn, and the like.” A route is selected wherein the navigation module 119 determines various information for the selected route, and includes one or more checkpoint locations along the route. The checkpoint locations 

 And in para 0039, “the system 100 may cause, at least in part, an initiation of a sleep mode of operation for at least one location sensor associated with the device. In one embodiment, the location sensor includes, at least in part, a satellite-based navigation system, a network-assisted navigation system, or a combination thereof. For example, the location sensors may include one or more transceivers for communication with one or more satellite-based positioning systems (e.g., GPS, GLONASS, etc.), one or more network-assisted positioning systems, and the like. In various embodiments, the navigation module 119 and/or a host device of the navigation module 119 may determine that it is possible and/or beneficial to put into a sleep mode of operation one or more sensors associated with the navigation module 119 and/or the host device while still capable of providing one or more desired functionalities (e.g., navigation).. In one embodiment, the initiation of the sleep mode of operation is based, at least in part, on a determination that the distance is greater than a predetermined threshold value, wherein the threshold value may be a determined minimum distance before reaching a next checkpoint location, for example, two miles before reaching the next checkpoint location.” An initiation of a sleep mode of operation for at least one location sensor (i.e. changing the sampling rate) is 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen to incorporate the teachings of Hongrui Shen to include determining a sampling rate for a location sensor of a vehicle traveling the road segment based on geometry information of the road segment in order to provide efficient power saving for a device (i.e. to minimize battery drain) and its associated sensors (para 0028, Hongrui Shen).

	Regarding claim 2,
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claim 1. Shen does not disclose determining a mean time of arrival, a standard deviation of a time of arrival, or a combination thereof for the historical traversal time data, wherein the estimated time of arrival is based on the mean time of arrival, the standard deviation, or a combination thereof. However, Wang teaches:
determining a mean time of arrival, a standard deviation of a time of arrival, or a combination thereof for the historical traversal time data, wherein the estimated time of arrival is based on the mean time of arrival, the standard deviation, or a combination thereof.


In para 0031, “Other statistical values such as mean speed, variance, cumulative distribution function, median, mode, skewness, kurtosis, entropy, etc., may be calculated using the beta distribution. The probability (P.sub..nu.) the traffic is moving at a particular speed (.nu.) may then be used calculate estimated or probable travel times through individual road segments 42 and intersections 44, which then may be used to calculate the estimated or probable total travel time on the travel route 34 to reach the destination 38.” Since the mean speed is used to calculate the estimated travel time on the travel route 34 to reach the 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen to incorporate the teachings of Wang to include determining a mean time of arrival, a standard deviation of a time or arrival, or a combination thereof for the historical traversal time data, wherein the estimated time of arrival is based on the mean time of arrival, the standard deviation, or a combination thereof in order to provide a more reliable and accurate time of arrival based on the historical data. 

Regarding claim 4,
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claim 1. Shen does not disclose determining a time epoch, contextual data, or a combination thereof associated with the vehicle traveling the road segment, wherein the historical traversal time data corresponds to the time epoch, the contextual data, or a combination thereof.
However, Wang teaches:
determining a time epoch, contextual data, or a combination thereof associated with the vehicle traveling the road segment, wherein the historical traversal time data corresponds to the time epoch, the contextual data, or a combination thereof.


It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen to incorporate the teachings of Wang to include determining a time epoch, contextual data, or a combination thereof associated with the vehicle traveling the road segment, wherein the historical traversal time data corresponds to the time epoch, the contextual data, or a combination thereof in order for drivers to obtain a more reliable and accurate time of arrival. Contextual parameters such as weather conditions affects the traffic speed (para 0015, Wang) of vehicles traveling on road segments, and is it therefore beneficial to determine the weather conditions of a particular road segment in order to obtain more a reliable and accurate time of arrival.

Regarding claim 5,
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claim 1. Shen does not disclose adjusting the estimated time of arrival, the historical traversal time data, or a combination thereof based on contextual data associated with the vehicle traveling the road segment. However, Wang teaches:
adjusting the estimated time of arrival, the historical traversal time data, or a combination thereof based on contextual data associated with the vehicle traveling the road segment
(In para 0020, “The real-time data from vehicle-to-vehicle communication 26 may also include probabilistically weighted route lists. The algorithm in the traffic modeling module 14 may utilize the route list information to anticipate the routes that other vehicles may be travelling on to adjust the estimated time of arrival calculation”. The estimated time of arrival is adjusted based on contextual data (i.e. the route list information to anticipate the routes that other vehicles may be travelling on).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen to incorporate the teachings of Wang to include adjusting the estimated time of arrival, the historical traversal time data, or a combination thereof based on contextual data associated with the vehicle traveling the road segment in order to provide more reliable and accurate data concerning the time of arrival. 
Adjusting the time of arrival in real-time provides a more reliable and accurate depiction of the time of arrival since contextual parameters such as weather can greatly affect the traffic speed Wang) and consequently the time of arrival. It is therefore beneficial to adjust the time of arrival based on contextual parameters associated with the vehicle traveling the road segment.

Regarding claim 6,
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claim 4. Shen does not disclose wherein the contextual data includes traffic data, weather data, or a combination thereof for the road segment. However, Shen teaches:
wherein the contextual data includes traffic data, weather data, or a combination thereof for the road segment.
(The contextual data includes traffic data (para 0020) and weather data (para 0016)). “The same motivation from claim 5 applies.”

Regarding claim 7,
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claim 1.
Shen further discloses:
wherein the configuring of the location sensor to collect location data using the sampling rate comprises: determining a sampling time occurring before the estimated time of arrival based on the sampling rate; and initiating a capture of a geolocation signal by the location sensor at the sampling time, wherein the location data includes the geolocation signal.


In para 0053, “The following section describes techniques directed to calculating a displacement distance from a current location and adjusting an interval based on the displacement distance to thereby adjust a time for performing a localization operation. These techniques may allow the time for performing the localization operation to be further adapted based on the displacement distance” The time for performing a localization operation (i.e. a sampling time) is adjusted for performing a localization operation based on the distance from a current location to a destination. The localization operation includes obtaining a current location of a device (para 0021), therefore, the localization operation (i.e. a capture of a geolocation signal) is performed at the sampling time, which is adjusted based on the displacement distance.)

Regarding claim 11:
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claim 1.

Regarding claim 12:
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claim 2.

Regarding claim 14,
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claim 4.

Regarding claim 15,
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claim 5.

Regarding claim 16,
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claim 1.

Regarding claim 17,
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claim 2.

Regarding claim 19,
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claim 4.

Regarding claim 20,
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claim 5.

Regarding claim 21,
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claim 1. Shen does not disclose wherein the geometry information of the road segment includes one or more intersections within a proximity threshold of the beginning node and the end node of the road segment, and wherein the sampling rate for the location sensor is a dynamic sampling rate that increases nearby the one or more intersections or decreases in portions of the road segment that are farther from the one or more intersections.
However, Hongrui Shen teaches:
wherein the geometry information of the road segment includes one or more intersections within a proximity threshold of the beginning node and the end node of the road segment, and wherein the sampling rate for the location sensor is a dynamic sampling rate that increases nearby the one or more intersections or decreases in portions of the road segment that are farther from the one or more intersections.
(In para 0073, “FIG. 6 illustrates a segment of a map application including navigation route information based on external positioning data, according to an a threshold point T, where the one or more location sensors are to be reactivated so that if the user deviates from the determined route (e.g., exits the freeway at checkpoint A), external real-time positioning data may be utilized to detect the deviation and update the location information accordingly.” As shown in Fig. 6 below, point A represents an intersection, wherein the location sensors are reactivated at point T (i.e. increasing the sampling rate nearby the intersection) to update the user’s location information. Therefore, the geometry information includes an intersection within a proximity threshold of the beginning node and the end node of the road segment (i.e. points S and D in Fig. 6), wherein the sampling rate increases nearby the intersection (i.e. reactivates at point T).) “The same motivation from claim 1 applies”

    PNG
    media_image1.png
    518
    689
    media_image1.png
    Greyscale


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shen, Wang, and Hongrui Shen further in view of Irvin et al. 20030114983 A1 (henceforth Irvin)

Regarding claim 8,
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claims 1 and 7.  Shen further discloses:
wherein the geolocation signal is a usable geolocation signal
(In para 0030, “Localization module 132 may perform a localization operation. As used herein, the term "localization operation," or "localization," refers to techniques which determine a location of a device through either location coordinate readings from a global positioning system (GPS),” and in para 0026, “device 102 may communicate with location service device(s) 104 to provide 

Shen, Wang, and Hongrui Shen do not disclose wherein the usable geolocation signal is a map-matched location report with an uncertainty value satisfying a threshold value. 
However, Irvin teaches:
wherein the usable geolocation signal is a map-matched location report with an uncertainty value satisfying a threshold value.
(In para 0012, “According to another embodiment of the invention, there is provided a system for detecting local interference in GPS signals. A GPS receiver is capable of determining its GPS coordinates. A memory is capable of storing an initial location of the GPS receiver and a user-defined range of error. A processor is programmed to determine whether GPS coordinates from the GPS receiver differ from the initial location by more than a range of error” And in para 0028, “An appropriate range of error is also decided upon and stored in processor 104 or memory 110, either by preprogramming, user interface, or remotely. As discussed in more detail below, the range of error represents how far a later-derived GPS coordinate can be from the initial position without generating a warning.” If the GPS coordinates differ from the coordinates of the initial position by more than the range of error (i.e. satisfying a threshold value), a warning is issued. Determining whether GPS coordinates from the GPS receiver differ from the initial location reads on a map-matched location report.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen to incorporate the teachings of Irvin to include wherein the usable geolocation signal is a map-matched location report with an uncertainty value satisfying a threshold value since the effect of local interference on the accuracy of GPS coordinates can introduce hazards into aircraft landing procedures, and has been a significant impediment to the adoption of GPS use in aircraft (para 0009, Irvin). It is therefore beneficial for detecting errors in GPS accuracy, and detecting local interferences in GPS signals in order to reduce hazards in aircrafts and other systems that prominently use GPS.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shen, Wang, and Hongrui Shen further in view of Hatami US20100323722A1

Regarding claim 22,
Shen, Wang, and Hongrui Shen discloses the limitations as recited above in claim 1. Shen does not disclose determining the sampling rate for the location sensor of the vehicle traveling the road segment based on a user-designated schedule, a user-defined interim location, or a combination thereof, wherein the user-designated schedule is based on the estimated time of arrival; and restoring to a default sampling rate upon determining that the user-defined interim location is farther than a distance threshold.
However, Hatami 
determining the sampling rate for the location sensor of the vehicle traveling the road segment based on a user-designated schedule, a user-defined interim location, or a combination thereof, wherein the user-designated schedule is based on the estimated time of arrival; and restoring to a default sampling rate upon determining that the user-defined interim location is farther than a distance threshold.
(In para 0024, “Adjustment of frequency of querying has several possibilities. For example, frequency may be increased as the time or distance to estimated arrival at the destination decreases. Alternatively stated, time intervals between queries may be reduced as the estimated time until arrival decreases. The converse is also possible. That is, the system may decrease frequency of querying, or may increase time intervals between queries as the estimated time until arrival increases. Similar treatment may be given to calculations based on distances. That is, frequency of querying may be increased, or time intervals between queries may be reduced, as the estimated distance to the predetermined common destination decreases. Once again, the converse is possible in that time intervals between queries may be increased as the estimated distance to the predetermined common destination increases.” A sampling rate is determined based on a user-defined location (i.e. “a pre-arranged destination”, para 0015), wherein the user-defined location can be a user-defined interim location (“if desired change the predetermined destination to another location responsive to progress of the various parties”, para 0014). 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen to incorporate the teachings of Hatami to include determining the sampling rate for the location sensor of the vehicle traveling the road segment based on a user-defined interim location and restoring to a default sampling rate upon determining that the user-defined interim location is farther than a distance threshold in order to dynamically report progress of each party towards the destination (para 0014, Hatami), and to further minimize the depletion of a battery of a cellular telephone (para 0008, Hatami), since a more frequent location pinging is battery intensive (i.e. drains the battery).


Allowable Subject Matter
Claims 3, 13, and 18 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitation of claims 3, 13, and 18: wherein the historical traversal time data has a normal distribution, wherein the sampling rate is calculated based on a z-score of a designated percentage of the normal distribution to determine that the vehicle is on the road segment and has not traveled beyond the end node of the road segment based on historical traversal times for the road segment. (This limitation includes calculating the sampling rate based on a z-score of a designated percentage of the normal distribution (i.e. of the historical traversal time data) to determine that the vehicle is on the road segment and has not traveled beyond the end node of the road segment based on the historical traversal times for the road segment. This limitation is not anticipated nor made obvious by the prior art on record.)

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 03/11/2021, with respect to 35 U.S.C 101 have been fully considered and are persuasive.  The 35 U.S.C 101 of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 13-15, filed 03/11/2021, with respect to the 35 U.S.C. 103 rejection of claims 1-2, 4-7, 11-12, and 14-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hongrui Shen US20150312863A1 as shown in this office action above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669